AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claim status
Claims 1-8 are pending
Claims 1-8 are under examination

Election/Restrictions
Applicant’s election of the following invention without traverse in the reply filed on 8/16/2021 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Group I, claims 1-8, drawn to a method of treating blindness.
Claims 9-12 drawn to a nonelected invention have been cancelled by Applicant. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/16/2018 and 8/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all 

Claim Objections
Claim 4 is objected to because of the following informalities: instant claim recites “different vectors are injected at different location”, which is grammatically incorect. Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "light-sensitive gene" in regard to Claim 1.  There is insufficient antecedent basis for this limitation in the claim because Claim 1 is directed to a “light-sensitive molecule”. Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Spudich et al., (US2015/0232528, filed 2/18/2015), in view of Sun et al. (Nat Neuro, 2016, 19:308, published on-line 12/21/2015) and Castonguay et al., (PLos ONE, 2014, 9:1-9)

 claim 1, Spudich et al., (US2015/0232528, filed 2/18/2015) teaches a method for the treatment of blindness in a patient, wherein a vector comprising a gene coding for a light-sensitive molecule is administered to the patient (Abstract, [0042, 0177]). In regard to the location of administration, Spudich teaches the light-sensitive molecule is introduced to downstream retinal neurons in vivo such as the LGN [0177]. Finally, in regard to the vector, Spudich teaches light-sensitive gene is in a vector such as AAV [0176].
However, Spudich et al. do not reduce to practice a method step of injecting the vector encoding the transgene into the LGN of a subject.
In regard to claim 1, Sun et al. reduce to practice the the step of injecting an AAV vector encoding a transgene into the LGN of a subject (p. 315, Virus injections).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method for the treatment of blindness in a patient, wherein a vector comprising a gene coding for a light-sensitive molecule is introduced into the LGN of the patient as taught by Spudich and follow the injection steps of Sun in order to introduce the vector into the LGN with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Sun teaches that direct injection of an AAV vector is a simple method to “transfect as many dLGN neurons as possible” (p. 314, Discussion, 3rd para., see also p.309, Fig. 1c). Furthermore, in regard to targeting the LGN with a light-responsive molecule in general, Spudich teaches this would have been an obvious region to target in order to treat those forms of blindness where the proximal retinal neurons have degenerated [0042, 0177]. Finally, in regard to the reasonable expectation of success 
In regard to claim 3, Spudich teaches the light-sensitive molecule is channelrhodopsin (Abstract, see entire document).
In regard to claim 8, Spudich teaches the expression of the gene coding for the light-sensitive molecule is under the control of a CMV or CAG promoter in order to allow constitutive expression [0106, 0181].
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Spudich et al., (US2015/0232528, filed 2/18/2015), in view of Sun et al. (Nat Neuro, 2016, 19:308, published on-line 12/21/2015) and Castonguay et al., (PLos ONE, 2014, 9:1-9), as applied to claim 1, in further view of Zhang et al., (WO2008/086470, filed 1/10/2008)

As discussed previously, Spudich et al., teach a method for the treatment of blindness in a patient, wherein a vector comprising a gene coding for a light-sensitive molecule is injected into the LGN of the patient.
[AltContent: textbox ([img-media_image1.png])]In regard to claim 2, Sun teaches the step of exposing the visual cortex of the subject for optical imaging (see Fig. 2a adjacent).
However, Spudich et al. are silent with respect to stimulating the visual cortex directly in a method of treating blindness after LGN injection.
Similar to Castonguay, Zhang teaches the use of optical fibers to stimulate deep brain structures comprising light-sensitive molecules, but alternatively teaches two-photon excitation methods prove valuable for driving opsin activities up to 1 mm deep (p. 11, 3rd para.). Furthermore, Zhang teaches that the light-sensitive molecule can be combined with a targeting peptide to send the molecules to the presynaptic terminal (p. 16, 4th para.), such as the synaptic boutons of the LGN that synapse in the visual cortex.
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method for the treatment of blindness in a patient, wherein a vector comprising a gene coding for a light-sensitive molecule is injected into the LGN of the patient as taught by Spudich and Sun and combine exposing the visual cortex to light via two-photon stimulation as taught by Zhang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Sun because stimulating through the exposed visual cortex provides access to over 28,000 synaptic boutons from the LGN that synapse on 4,000 neurons of the visual cortex (Abstract). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Spudich et al., (US2015/0232528, filed 2/18/2015), in view of Sun et al. (Nat Neuro, 2016, 19:308, published on-line 12/21/2015) and Castonguay et al., (PLos ONE, 2014, 9:1-9), as applied to claim 1, in further view of Pezaris et al., (US2010/0094382, filed 12/20/2007)

As discussed previously, Spudich et al. teach a method for the treatment of blindness in a patient, wherein a vector comprising a gene coding for a light-sensitive molecule is injected into the LGN of the patient.
However, in regard to claim 4, Spudich et al. are silent with respect to a method of bilateral injections into the both hemispheres of the LGN.
In regard to claim 4, Pezaris teaches a method for treatment of blindness in a patient by implanting visual prosthesis electrodes in both the left and right LGN (p. 7, [0078])
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method for the treatment of blindness in a patient, wherein vectors comprising genes coding for a light-sensitive molecules are injected into the LGN of the patient as suggested by Spudich et al. and combine injections into both the left and right LGNs as taught by Pezaris with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Pezaris because targeting each of the two LGN of the subject (one per cranial 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Spudich et al., (US2015/0232528, filed 2/18/2015), in view of Sun et al. (Nat Neuro, 2016, 19:308, published on-line 12/21/2015), Castonguay et al., (PLos ONE, 2014, 9:1-9) and Pezaris et al., (US2010/0094382, filed 12/20/2007), as applied to claims 1 and 4, in further view of Pan et al. (WO2007/131180, filed 5/04/2007, see IDS filed 11/16/2018)

As discussed previously, Spudich et al. teach a method for the treatment of blindness in a patient, wherein different vectors comprising gene coding for a light-sensitive molecules are injected into the left and right LGN of the patient.
However, Spudich is silent with respect to combining the channelrhodopsin vector with another light-sensitive molecule such as halorhodopsin.
	With respect to claims 5-7, similar to Spudich, Pan teaches methods for treating blinding comprising vectors encoding light-sensitive molecules. Specifically, Pan teaches expressing a depolarizing channelrhodopsin (alias ChR2) and a hyperpolarizing halorhodopsin (p. 13, lines 5-14).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method for the treatment of blindness in a patient, nd para.). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ARTHUR S LEONARD/Examiner, Art Unit 1633